DI ORIGINAL                                          03/08/2022


            INTHE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 22-0102


                                       OP 22-0102                  FilLE0
                                                                    MAR 0 .8 2022
WILLIAM TREVOR CASE,                                              Bowen Greenwood
                                                                Clerk of Supreme Court
                                                                   Stain nf Montana
             Petitioner,
       v.
                                                                    ORDER
MONTANA THIRD JUDICIAL DISTRICT
COURT, DEER LODGE COUNTY,
HONORABLE RAY DAYTON, PRESIDING,

              Respondent.


      By petition filed March 1, 2022, Petitioner and underlying Defendant William
Trevor Case (Case) petitions this Court for exercise of writ of supervisory control in the
underlyingmatter of State v. Case, Cause No. DC 21-100, Montana Third Judicial District
Court, Deer Lodge County. Case seeks extraordinary review and reversal of the District
Court's judgment, filed February 17, 2022, denying his motion for suppression of evidence
resulting from a warrantless police entry into his home on September 27, 2021. He asserted
below that the warrantless search violated the warrant and probable cause requirements of
the Fourth Amendment to the United States Constitution and Article II, Section 11, of the
Montana Constitution. The State asserted, and the District Court found and concluded
upon hearing, that the warrantless search was constitutionally permissible based on exigent
circumstances that created a reasonable belief that Case was suicidal, armed, and had either
already shot himself with a gun or was about to. Here, Case does not dispute that exigent
circumstances existed, but asserts that the warrantless search was nonetheless unlawful in
violation of the Fourth Amendment and Article II, Section 11, because police made the
warrantless entry into his home on a welfare check, without probable cause of criminal
activity. He thus asserts that the District Court is proceeding under a manifest mistake of
law. He further asserts that ordinary appeal will be inadequate and gross injustice will
result if he is forced to go through a trial on a felony assault of a police officer alleged to
have occurred after police illegally entered his home.
       Pursuant to Article VII, Section 2(2), of the Montana Constitution, this Court has
"general supervisory control over all other Montana courts. We generally exercise
supervisory control only by discretionary writ under extraordinary circumstances,
including where a lower court is proceeding under a mistake of law which, if left
uncorrected prior to final judgment, will result in significant injustice for which ordinary
appeal will not be an adequate remedy. M. R. App. P. 14(3); Park v. Mont. Sixth Judicial
Dist. Ct., 1998 MT 164, ¶ 13, 289 Mont. 367, 961 P.2d 1267. However, we will not allow
supervisory control to substitute for ordinary appeal at the convenience of the parties and
will generally exercise it "[o]nly in the most extenuating circumstances." State ex reL
Ward v. Schmall, 190 Mont. 1, 4, 617 P.2d 140, 141 (1980). In our discretion, we may
order a summary response to a petition for supervisory control or deny and dismiss it
without response. M. R. App. 14(7).
       Upon our review, Case's petition is insufficient to meet his threshold burden of
demonstrating that the District Court is proceeding under a manifest mistake of law, much
less that ordinary appeal will be an inadequate remedy. See, e.g., Estate of Frazier v.
Miller, 2021 MT 85,    7   16 and 26, 404 Mont. 1, 484 P.3d 912 (under the community
caretaker doctrine, the public duty of police is not limited to criminal law enforcement and
extends to rendering aid in a non-criminal investigative capacity to citizens who are
apparently in need of imminent aid in furtherance of their health and safety); Brigham City
v. Stuart, 547 U.S. 398, 403-04, 126 S. Ct. 1943, 1947 (2006) (an "exigency obviatine the
search warrant requirement of the Fourth Amendment prohibition of unreasonable searches
and seizures "is the need to assist persons who are seriously injured or threatened with such
injury"—police may thus "enter a home without a warrant to render emergency assistance
to an injured occupant or to protect an occupant from imminent injury"); Mincey v.
Arizona, 437 U.S. 385, 392-93, 98 S. Ct. 2408, 2413 (1978) ("Fourth Amendment does not
bar police . . . from making warrantless entries and searches when they reasonably believe
that a person within is in need of immediate aid"—the "need to protect or preserve life or

                                               2
avoid serious injury is justification for what would be otherwise illegal absent an exigency
or emergency"—internal punctuation and citations omitted).
       IT IS THEREFORE ORDERED that Case's petition for writ of supervisory control
is hereby DENIED and DISMISSED. This ruling does not prejudice or preclude review
of the merits of the subject assertion of error in the ordinary course on direct appeal.
       The Clerk is hereby directed to provide immediate notice of this Order to all parties
of record and the Hon. Ray Dayton, presiding, in the underlying matter of State v. Case,
Cause No. DC 21-100, Montana Third Judicial District Court, Deer Lodge County.
       DATED this ci`Lt-----Thday of March, 2022.

                                                                 /yr .,41L




                                                                    Justices




                                              3